DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections made in a previous Office action and not repeated below are hereby withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2008/0174037) in view of Kawamoto (US 4,855,174).
Regarding claim 1, Chen discloses a housing with a plurality of granular decorative parts (such as diamonds) disposed on the surface of the case, see claim 18 and [0012].  Additionally, the reference discloses the decorative parts (members) protrude from the surface of the substrate with a first and second region having different densities of decorative parts, see Figs. 2A & 2C, claim 1 and [0021 & 0023].  The bonding process for fixing the decorative parts on the substrate includes mosaicking wherein the decorative parts are inlaid in the mounting position to be firmly engaged, see claims 1 & 9 and [0022], which corresponds to member directly bonded to a substrate in a recess defined in the substrate.  The reference further discloses the substrate is made of a polymer material such as ABS with a plastic injection molding machine, which corresponds to a monolithic substrate formed of a moldable polymer and having a uniform composition [0021 & 0028].  Note that diamond is considered harder than ABS.
	The reference, however, fails to disclose the decorative parts (members) retained in the substrate by an undercut defined in the substrate and in contact with the surface of the decorative part.
	Kawamoto discloses plurality of laggings embedded in a lining, the laggings having an anchoring portion at the embedded end thereof, and the laggings made of a material of high hardness and high wear resistance, see abstract. Due to such construction, the peeling-off of the lagging from the lining layer can be effectively prevented, see abstract.  In FIG. 4e, the lagging L has a cross section which comprises a circular portion 20 which has a top round portion slightly protruding from the upper surface of the lining 6 and a lower horizontal portion 21 integrally connected to the circular portion by way of a vertical leg portion 22, which corresponds to members retained in the substrate by an undercut defined in the substrate and in contact with the surface of the member, see col. 3 lines 57-60 and Fig. 4e.
	It would have been obvious to one of ordinary skill in the art the decorative parts and substrate of Chen to have the structure Kawamoto in order to prevent peeling-off of the decorative parts from the substrate.
Regarding claim 4, Chen discloses the decorative parts include irregular or regular particle shapes with Fig. 2C showing the decorative part as faceted, see Fig. 2C and [0021].  Note that the limitation “configured to reflect light at an angle” is considered a functional limitation that describes how the article functions in its final state, rather than the structure of the article. Such limitations are met if the applied prior art is capable of functioning per the claimed manner. Given Chen discloses the decorative part as faceted (see Fig. 2), the disclosed decorative part is considered capable of functioning per the claimed limitation (i.e. configured to reflect light).
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2008/0174037) in view of Kawamoto (US 4,855,174) as applied to claim 1 above, and further in view of Kenney et al. (US 2013/0273295).
	Chen in view of Kawamoto discloses the housing of claim 1 comprising members (granular decorative parts) protruding from a monolithic substrate, see above discussion.	
	The references, however, fail to disclose the average distance between the members and the diameter of the members.
Kenney discloses a composite molded and cured to create various components or parts wherein the composite may be used in consumer electronic products (e.g. enclosures, housing, internal parts) [0026].  Additionally, the reference discloses the molded structure includes a PU coating on a fiber/epoxy panel wherein glass beads may be partially embedded and partially exposed, see Fig. 3 and [0033-0039]; note that the PU coating on the panel corresponds to the claimed substrate.  The glass beads/bubbles provide a highly scratch/abrasion resistant surface [0032].
While the reference does not specifically disclose the claimed spacing, the reference does disclose that the glass beads or bubbles are generally spaced and sized such that they feel like a continuous surface to a human touch [0031].  Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, absent a showing of criticality, see MPEP 2144.05 II.  As such, it would have been obvious to one of ordinary skill in the art to adjust the spacing of the decorative members in Chen in order to achieve the desired feeling to a human touch.
Similarly, while Kenney does not specifically disclose the claimed diameter, the reference does disclose that the glass beads or bubbles are generally spaced and sized such that they feel like a continuous surface to a human touch [0031].  Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, absent a showing of criticality, see MPEP 2144.05 II.  As such, it would have been obvious to one of ordinary skill in the art to adjust the size of the decorative members in Chen in order to achieve the desired feeling to a human touch.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2008/0174037) in view of Kawamoto (US 4,855,174) as applied to claim 1 above, and further in view of Honma et al. (US 2006/0110599).
Chen in view of Kawamoto discloses the housing of claim 1 wherein the housing comprises a substrate and partly embedded abrasion-resistant members, see above discussion.
The references, however, fail to disclose that the substrate has the claimed Young’s modulus.
Honma discloses a molded object used as a housing of an electric or electronic apparatus wherein, from the viewpoint of protecting the member mounted to the molded object from breaking, deflection and deformation of the molded object, it is preferred that the elastic modulus of at least the flat portion of the molded object is 8 GPa or more, see Fig. 13 and [0178].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the housing of Chen to have the elastic modulus of Honma in order to protect the member mounted to the housing from breaking, deflection and formation of the molded object.
Claims 7-9, 11, 12, 14, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2008/0174037) in view of Kawamoto (US 4,855,174) and Kim et al. (US 2015/0001104).
Regarding claim 7, Chen discloses a housing with a plurality of granular decorative parts (such as diamonds) disposed on the surface of the case, which corresponds to a unitary housing structure formed of single material, see above discussion and Chen claim 18 & [0012, 0021 & 0028].  Additionally, the reference discloses the decorative parts (abrasion-resistant members) protrude from the surface of the substrate, which corresponds to partially embedded, with a first and second region having different densities of decorative parts, see Figs. 2A & 2C, claim 1 and [0021 & 0023].  The reference further discloses the substrate is made of a polymer material such as ABS with a plastic injection molding machine [0021 & 0028].
The reference, however, fails to disclose that the beads have interlocking features that mechanically engage a material of the housing structure.
Kawamoto discloses plurality of laggings embedded in a lining, the laggings having an anchoring portion at the embedded end thereof, and the laggings made of a material of high hardness and high wear resistance, see abstract. Due to such construction, the peeling-off of the lagging from the lining layer can be effectively prevented, see abstract.  In FIG. 4e, the lagging L has a cross section which comprises a circular portion 20 which has a top round portion slightly protruding from the upper surface of the lining 6 and a lower horizontal portion 21 integrally connected to the circular portion by way of a vertical leg portion 22, which corresponds to members retained in the substrate by an undercut defined in the substrate and in contact with the surface of the member, see col. 3 lines 57-60 and Fig. 4e.
	It would have been obvious to one of ordinary skill in the art the decorative parts and substrate of Chen to have the structure Kawamoto in order to prevent peeling-off of the decorative parts from the substrate.
	Neither reference discloses at least one sidewall extending from a back wall of the housing and a transition portion between the back wall and the side wall.
	Kim discloses a case for an electronic device wherein the case has a back wall, a side wall and a transition region between the back and side walls, see abstract and Figs. 1 & 4.
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the housing of Chen to have the structure of Kim as a known suitable shape for electronic housings.
Regarding claim 8, Chen discloses the granular decorative parts as diamonds and the substrate as ABS [0021, 0023 & 0028].  Note that diamond is considered harder than ABS.
Regarding claim 9, Chen discloses the substrate as a polymer [0021].
Regarding claim 11, Chen discloses the decorative parts include irregular or regular particle shapes with Fig. 2C showing the decorative part as faceted, see Fig. 2C and [0021].  Note that the limitation “configured to reflect light at an angle” is considered a functional limitation that describes how the article functions in its final state, rather than the structure of the article. Such limitations are met if the applied prior art is capable of functioning per the claimed manner. Given Chen discloses the decorative part as faceted (see Fig. 2), the disclosed decorative part is considered capable of functioning per the claimed limitation (i.e. configured to reflect light).
Regarding claim 12, Kawamoto discloses the interlocking features as flanges and indentations, see Figs. 4a – 4h.
Regarding claim 14, Kawamoto discloses in FIG. 4i, each lagging L has a circular cross section 29 and these laggings L are connected each other by means of a plurality of flexible bars 29b which acts as an anchor, see Fig. 4i and col. 3 line 67 – col. 4 line 2.
Regarding claim 15, although Kawamoto does not disclose the subset of members and connecting elements are a monolithic structure, it would have been obvious to one of ordinary skill in the art at the time of the invention to make integral; see MPEP 2144.04 V B: the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.
Regarding clam 21, Chen discloses the second set of members distributed over the back wall in a regular pattern, see Fig. 2A.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2008/0174037) in view of Kawamoto (US 4,855,174) and Kim et al. (US 2015/0001104) as applied to claim 8 above, and further in view of Zadesky (US 2009/0175020).
Chen in view of Kawamoto and Kim discloses the housing of claim 8 wherein the housing comprises a substrate and partly embedded abrasion-resistant members, see above discussion.
While Chen further discloses that the substrate can be made of a metal alloy [0030], neither reference discloses an amorphous metal.
Zadesky discloses an electronic device case formed of two housing wherein the housings are formed of amorphous metals or other materials with high elasticities and an ability to bend without yielding, see abstract and [0019].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the substrate to Chen to comprise an amorphous metal as a known material suitable for electronic device housing wherein the material has a high elasticity and an ability to bend without yielding, see Zadesky [0019].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2008/0174037) in view of Kawamoto (US 4,855,174) and Kim et al. (US 2015/0001104) as applied to claim 7 above, and further in view of Hwang et al. (US 2013/0323579).
Chen in view of Kawamoto and Kim discloses the housing of claim 7 wherein the housing comprises a substrate and partly embedded abrasion-resistant members, see above discussion.
While Chen discloses the decorative parts (beads) as formed on a portion of the surface (see Fig. 2A), neither reference discloses a portion without beads as corresponding to an antenna located within the housing.
Hwang discloses a cover (e.g. an electronic device such as a portable terminal) having a metallic grid structure wherein the grid structure includes a pattern portion [0023 & 0026].  Additionally, the reference discloses the pattern portion includes a plurality of patterns independently spaced apart from each other to secure antenna radiation performance [0026].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the housing of Chen to include a surface portion without beads that corresponds to a location of an antenna within the housing in order to secure antenna radiation performance.
Response to Arguments
Applicant's arguments filed November 3, 2021 have been fully considered but they are not persuasive.
	Regarding claims 1 and 7, Applicant argues that the references fail to disclose a first set of members and a second set of members positioned away from the first set wherein the second set has a surface density less than the first density.  Examiner respectfully disagrees.
	Fig. 2A of Chen discloses a central portion (first region) of the design with a higher density than the outer portions (second region) of the design.  Note that Applicant has not defined “positioned away” in terms of how far apart the two regions need to be from each other.  As such, given that the beads in Chen are not touching, the two areas of the design are considered position away from each other.
	Applicant’s remaining arguments regarding claim 7 (i.e. that the references fail to disclose a back wall, a side wall and a transition portion) are moot in view of a new combination of prior art.
	For the above reasons, Examiner respectfully maintains the rejections of claim 1, 3-15 and 21 under 35 U.S.C. 103.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669. The examiner can normally be reached Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA A AUER/Primary Examiner, Art Unit 1783